Citation Nr: 0834694	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  99-24 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease, including hypertension, claimed secondary to 
diabetes mellitus.

2.  Entitlement to service connection for residuals of a low 
back injury.

3.  Entitlement to service connection for a cervical spine 
disability.

4.  Entitlement to an effective date prior to February 19, 
1993 for the grant of a 20 percent rating for diabetes 
mellitus.

5.  Entitlement to an effective date prior to October 30, 
2002 for the grant of a 40 percent rating for diabetes 
mellitus.

6.  Entitlement to an effective date earlier than April 16, 
1997, for the grant of service connection for peripheral 
neuropathy of the lower extremities.

7.  Entitlement to an effective date earlier than April 24, 
2002, for the grant of a 10 percent disability rating for 
left lower extremity peripheral neuropathy.

8.  Entitlement to an effective date earlier than April 24, 
2002, for the grant of a 10 percent disability rating for 
right lower extremity peripheral neuropathy. 


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran had honorable active service from March 1963 to 
June 1968 and from September 20, 1990, to December 18, 1990.  
He also served in the Army Reserve.

This appeal arises from rating decisions made by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which the veteran appealed to the 
Board, beginning with a decision in April 1999.  In the April 
1999 rating decision, in pertinent part, the RO determined 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a lumbar spine injury.
 
In a December 2001 RO rating decision, the RO granted 
entitlement to service connection for diabetes mellitus 
effective from February 26, 1991; rated 10 percent disabling 
from February 26, 1991, and 20 percent disabling from 
February 19, 1993.  

In a November 2002 rating decision the RO granted a 40 
percent rating for diabetes mellitus effective from October 
30, 2002, and granted entitlement to service connection for 
peripheral neuropathy of the lower extremities 
(noncompensable) effective from April 16, 1997, and a 
separate 10 percent rating for each lower extremity effective 
from October 30, 2002.  In an August 2003 RO rating decision, 
the RO denied entitlement to service connection for a 
cardiovascular disorder including hypertension.

In a January 2005 decision and remand, the Board determined 
that new and material evidence had been received to reopen 
claims of entitlement to service connection for disorders of 
the cervical and lumbar spine.  The Board remanded the matter 
of de novo review regarding these issues, as well as all 
other issues on appeal for further development.  While the 
case was at the RO on remand, in a November 2007 rating 
decision the RO granted an appealed claim for service 
connection for a depressive disorder (previously claimed as 
post-traumatic stress disorder, and then on appeal from the 
April 1999 rating decision).  Because the RO granted service 
connection for this, that claim is no longer before the Board 
on appeal.  

Also in the November 2007 rating decision the RO granted an 
earlier effective date of April 24, 2002 for the assignment 
of a 10 percent disability rating for the left lower 
extremity peripheral neuropathy, and for the right lower 
extremity peripheral neuropathy.  As that award was not a 
complete grant of benefits, these issues remain in appellate 
status; as do any of the other issues for which the RO 
granted less than the maximum benefits available during the 
pendency of the appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993)

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In a letter received from the veteran in September 2008, he 
requested to appear at a video-conference hearing before a 
Veterans Law Judge at the RO.

Pursuant to 38 C.F.R. § 20.700(a) (2007), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  In light of the appellant's 
request, and because video-conference hearings are scheduled 
by the RO (See 38 C.F.R. §§  20.700(e), 20.704(a) (2007)), 
the Board must therefore remand the case to the RO so that a 
video-conference hearing can be scheduled.  See also 38 
C.F.R. § 20.703 (2007).  

Accordingly, the case is remanded to the RO for the following 
action:

The RO should schedule the veteran for a 
video-conference hearing before a 
Veterans Law Judge of the Board, with the 
veteran attending at the RO, pursuant to 
38 C.F.R. §§ 20.700(e), 20.703 (2007).  
The RO should notify the appellant and 
his representative of the date, time and 
place of the hearing.  After the hearing 
is conducted, or if the appellant 
withdraws his hearing request or fails to 
report for the hearing, the claims file 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)





These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

